Citation Nr: 1137280	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-37 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1954 to December 1958.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing at the local RO was held in August 2010.  The Board previously remanded this case for further development in February 2011. 

As noted in the February 2011 Board remand, the issue of entitlement to service connection for tinnitus was raised at the August 2010 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, again, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current hearing loss otherwise related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a June 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in June 2008, which was prior to the September 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the June 2008 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes a service examination prior to discharge, VA treatment records and VA examination reports.  The Board notes that in July 2008, the National Personnel Records Center (NPRC) notified the RO that the Veteran's service treatment records were unavailable as they had been destroyed in a fire.  The NPRC also indicated that there were no Surgeon General Office reports as well.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Further, in the June 2008 VCAA letter, the RO notified the Veteran that his records may have been destroyed in a fire and requested that he complete an NA Form 13075 to assist in reconstructing the Veteran's medical history.  The Veteran never submitted a completed form.  Moreover, as discussed further below, as the RO has conceded that the Veteran was exposed to excessive noise during his service because he worked on military aircraft on the flight line, there is no reason to obtain the Veteran's service personnel records.  Importantly, the Veteran discharge examination has been associated with the claims file.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.  Accordingly, the Board concludes that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in July 2008 and April 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

In its February 2011 remand, the Board directed the RO to obtain VA treatment records and afford the Veteran another VA examination, which has been completed.  Thus, the RO has met its duty to assist and substantially complied with the February 2011 remand.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).   

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The present appeal involves a claim of entitlement to service connection for bilateral hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran has asserted that his hearing loss was due to exposure to acoustic trauma due to his duties as an aircraft instrument mechanic on the flight line.  The Veteran's service personnel record showed that his military occupational specialty in the United States Air Force was instrument repairmen.  

As noted above, the Veteran's service treatment records are unavailable except for a December 1958 service examination prior to discharge.  Significantly, the 1958 service examination showed that the Veteran's ears were clinically evaluated as normal.  No hearing abnormality was noted by the examiner and there was no indication of any complaints of hearing loss by the Veteran.  Based on appropriate hearing testing at the time, the Veteran's hearing was 15/15 with whispered voice test.  A hearing test showed pure tone thresholds, in decibels, as follows (converted to ISO (ANSI) units as shown in parentheses):

HERTZ


500
1000
2000
3000
4000
Right 
-5 (10)
-5 (5)
-10 (0)
-5 (5)
-5 (0)
Left
-5 (10)
-5 (5)
-10 (0)
10 (20)
10 (15)

The first post service medical evidence of hearing loss was a September 2003 VA treatment record.  The Veteran complained of progressively worsening hearing bilaterally and ringing in his years.  His primary reason to visit the VA was to obtain hearing aids.  The Veteran underwent an audiology consult in October 2003.  The Veteran reported progressively worsening hearing loss over the last 40 years.  It was noted that noise exposure history included approximately three years on the flight line with no hearing protection, which was when the Veteran believed his hearing loss began.  After service, he also worked around construction equipment for 20 years with no hearing protection.  It was noted that his sister had presbycusis.  The examiner indicated that audiometrics revealed mild sensorineural hearing loss at 250 to 1000 hertz sloping to severe sensorineural hearing loss, slightly worse in the right ear.  However, no etiological opinion was given.  
  
The Veteran filed his current claim for hearing loss in June 2008.  Again, the Veteran reported noise exposure in service.  However, this claim, which was filed almost 50 years after the Veteran's discharge from service, was the first time the Veteran indicated that he believed he had hearing loss due to his noise exposure in service.  

The Veteran was afforded a VA examination in July 2008.  The claims file was reviewed.  The Veteran reported onset of hearing loss as early as 1958, and that it had been gradually progressive.  The Veteran denied post service noise exposure as his work for the construction equipment company was primarily administrative work in an office.  He also denied recreational noise exposure.  The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
40
50
75
75
75
Left
35
55
65
65
75

Speech recognition was 72 percent in both ears.  The impression was mild to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner determined that it was not likely that the current hearing loss was related to military noise exposure.  The examiner observed that hearing thresholds were normal in 1958.  This opinion appeared to primarily be based on the fact that it was more than forty years following separation before the first medical evidence of hearing loss.  The examiner noted that any number of factors or disease processes could have affected the Veteran's hearing in 40 years' time.  

At the Board hearing, the Veteran testified that he was exposed to loud noise when he worked on the flight line as an aircraft instrument mechanic while in service.  He began noticing hearing loss in the early 1960s.  He got married in 1962 and shortly after, his wife started to complain about him playing the radio and television too loud.  He also reported that he had received treatment at the VA since the last examination. 

On remand, the RO obtained additional VA treatment records, which showed a diagnosis of hearing loss.  The records also showed that the Veteran was seen in audiology for hearing aid adjustments.  However, nothing in these records link the Veteran's current hearing loss to acoustic trauma in service.  

As the July 2008 VA examiner did not appear to adequately consider the Veteran's statements that he began noticing hearing loss symptoms in the early 1960s, which was shortly after service, and given the need to obtain additional VA treatment records, the Board directed the RO on remand to afford the Veteran another VA examination.  The Veteran was afforded another VA examination in April 2011.  The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
40
55
75
70
80
Left
40
55
70
75
75

Speech recognition was 72 percent in the left ear and 68 percent in the right ear.  The diagnosis was bilateral sensorineural hearing loss.  It was observed that the Veteran reported hearing loss beginning in the 1960s.  There was no specific incident to cause the hearing loss.  The examiner observed that the prior VA examination noted that a 1958 audiogram showed normal hearing in both years.  Therefore, the Veteran was discharged with normal hearing.  The examiner opined that hearing loss was not a result of the Veteran's military noise exposure.  The examiner noted a history of military noise exposure as an aircraft mechanic.  The Veteran reported no occupational or recreational noise exposure after service.  The claims file was not originally available for review; however, in an addendum, the examiner noted that the claims file has been reviewed and again observed that the December 1958 discharge audiogram showed normal hearing in both ears.  

As discussed in more detail below, the Board finds that the Veteran's assertions indicating that his hearing loss dated back to service cannot be deemed credible.  Accordingly, given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for appellate review and of high probative value.  

The Board accepts that the medical evidence of record shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  The Board is thus presented with an evidentiary record which does not show hearing loss at the time of discharge from service.  Although the Veteran does now suffer from a hearing loss disability, the first medical evidence indicating hearing loss was 45 years after the Veteran's separation from service.  As a result, with the exception of the Veteran's contentions, which are discussed more fully below, there is no supporting evidence of a continuity of pertinent symptomatology.  Further, after reviewing the claims file and examining the Veteran, two VA examiners determined that the Veteran's current hearing loss was not due to noise exposure in service and provided a detailed rationale for this conclusion.  Importantly, there is no competent medical evidence of record to refute these opinions.  Again, it was approximately 45 years after the Veteran's discharge from service before any medical evidence of hearing loss so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Moreover, as there is no competent medical evidence of sensorineural hearing loss within a year of discharge, the service incurrence of sensorineural hearing loss may not be presumed.  

The Board acknowledges the Veteran's statements indicating that his current hearing loss is related to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran is not competent to provide a medical nexus opinion linking his current hearing loss to acoustic trauma in service.  However, when applying the case law discussed above, here, the Veteran is competent to say that he was exposed to loud noise in service and experienced symptoms while in service as well as to report a continuity of symptoms since service.  However, the Veteran has not provided any lay evidence indicating symptoms in service.  Importantly, the Veteran's discharge examination showed that he denied all other significant medical history.  It would seem reasonable that the Veteran would have reported hearing problems at that time if he was in fact experiencing them.  Again, the examination showed that hearing was within normal limits.  Significantly, based on the Veteran's military occupation which suggested noise exposure, he was afforded two VA examinations to determine whether his current hearing loss was related to the noise exposure in service.  After reviewing the claims file, taking a thorough history from the Veteran, and providing complete audiological examinations, both audiologists determined that his hearing loss was not related to service and provided a rationale for this opinion. 

As to any contentions of hearing loss since service, the Board finds the credibility of any such assertions to be diminished by the other evidence of record.  In this regard, the Veteran failed to report any hearing problems at his separation.  Importantly, the Veteran has consistently reported noticing hearing loss in the early 1960s, which would have been a few years after his discharge from service.  Further, the Veteran first advanced his current contention 50 years after service when he filed his hearing loss claim in 2008.  The Board also believes it reasonable to assume that he would have filed a claim sooner if he in fact believed that he had been suffering from hearing loss since service as the result of noise exposure.  Moreover, there is no evidence suggesting that he ever sought medical treatment for hearing loss for many years after service.  This further diminishes the credibility as to a continuity of symptomatology since service.  In sum, any contentions of pertinent symptomatology since service are inconsistent with the totality of the other evidence of record and cannot be deemed credible.  Accordingly, the Veteran's contentions have no probative value and are outweighed by the remaining evidence of record, specifically, the highly probative VA examinations, which found no relation to service. 

In conclusion, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for bilateral hearing loss is not warranted.  The appeal is denied.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


